United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beachwood, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0050
Issued: March 4, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2019 appellant, through counsel, filed a timely appeal from an August 13,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the August 13, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability from
work for the period September 9, 2016 to February 3, 2017 causally related to his accepted
February 25, 2015 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 25, 2015 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, he injured his low back and knee when he slipped
when walking on snow while in the performance of duty. He stopped work on the date of injury.
OWCP accepted the claim for lumbar sprain/strain. It paid appellant wage-loss compensation on
the supplemental rolls as of April 12, 2015 and on the periodic rolls as of June 28, 2015. Appellant
returned to limited-duty work on July 19, 2016. However, during the period July 19 to 25, 2016
full-time work was not available within his restrictions. Effective August 12, 2016, appellant
accepted a written limited-duty job offer. He stopped work on September 9, 2016.
On November 18, 2016 appellant filed claims for compensation (Form CA-7) claiming
intermittent disability from work from July 9 through 22, July 23 through August 5, and
September 3 through 16, 2016.
In December 2016 appellant filed Form CA-7 claims for compensation for the periods
September 17 through 30, October 1 through 14, October 29 through November 11, November 12
through 25, November 26 through December 9, and December 10 through 23, 2016. On
January 10, 2017 appellant filed Form CA-7 claims for compensation for the periods October 15
through 28, 2016 and December 24, 2016 through January 6, 2017.
By development letter dated January 17, 2017, OWCP informed appellant that it had
received his claims for wage-loss compensation. It requested additional evidence to establish that
he was unable to work during the claimed periods due to his accepted February 25, 2015
employment injury.5 OWCP afforded appellant 30 days to submit the requested evidence.
On January 23, 2017 appellant filed a Form CA-7 claim for compensation for the period
January 7 through 20, 2017. On February 6, 2017 he filed a Form CA-7 claim for compensation
for the period January 21 through February 3, 2017. Appellant returned to work on
February 7, 2017.
By decision dated July 24, 2017, OWCP found that appellant was entitled to wage-loss
compensation for total disability from work from July 11 through 25, 2016. However, it denied
his claims for wage-loss compensation for the period September 9, 2016 through February 3, 2017,
4

Docket No. 18-0339 (issued January 24, 2019).

5

OWCP noted that a limited-duty assignment was available within his medical restrictions for the period of claimed
lost time and therefore he was to provide evidence to support why he did not work the light-/limited-duty assignment.

2

as the medical evidence of record was insufficient to establish that he was disabled from work
during the claimed period due to the accepted February 25, 2015 employment injury.6
Appellant appealed to the Board. By decision dated January 24, 2019, the Board affirmed
OWCP’s July 24, 2017 decision. The Board found that appellant had not met his burden of proof
to establish total disability for the period September 9, 2016 to February 3, 2017 causally related
to his accepted February 25, 2015 employment injury.7
OWCP continued to receive medical evidence. Dr. Kimberly Togliatti-Trickett, Boardcertified in physical medicine and rehabilitation, in reports dated August 17 and 24, 2017 and
May 24, 2019, noted that appellant was totally disabled from work from September 9, 2016 to
February 3, 2017 due to underlying low back, radicular, and left lower extremity pain. During this
period he was unable to bend, lift, and carry more than 10 pounds for more than one hour. In a
May 24, 2019 report, Dr. Togliatti-Trickett advised that appellant was instructed to remain off
work from September 9, 2016 through February 7, 2017 based on his physical limitation and his
inability to perform his job due to the February 25, 2015 employment injury.
On May 29, 2019 appellant, through counsel, requested reconsideration.
By decision dated August 13, 2019, OWCP denied modification. It found that the medical
evidence of record was insufficient to establish total disability from work for the period
September 9, 2016 to February 3, 2017 causally related to his accepted February 25, 2015
employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.9 The term disability is

6

On August 8, 2017 appellant filed a Form CA-2a claiming wage loss from work due to a change or worsening of
his accepted work-related conditions on July 29, 2017. By decision dated October 31, 2018, an OWCP hearing
representative affirmed the February 28, 2018 denial of the recurrence claim. This issue is not before the Board.
7

The Board also found that OWCP had properly determined that appellant received an overpayment of
compensation in the amount of $11,235.14 for the period July 26 through November 12, 2016. The Board found that
he was without fault in the creation of the overpayment for the period July 26 to August 20, 2016, but was at fault in
the creation of the overpayment for the period August 21 through November 12, 2016. The Board remanded the case
for OWCP to consider waiver of recovery of the overpayment for the period July 26 to August 20, 2016. The Board
notes that, to date, OWCP has not issued a de novo decision regarding waiver of recovery of the overpayment for the
period July 26 to August 20, 2016. As such, that issue is not presently before the Board.
8

Supra note 2.

9

C.R., Docket No. 18-1805 (issued May 10, 2019); S.J., Docket No. 17-0828 (issued December 20, 2017); G.T.,
Docket No. 07-1345 (issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB
1143 (1989).

3

defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury.10
Whether a particular injury causes an employee to be disabled from employment and the
duration of that disability are medical issues which must be proven by a preponderance of the
reliable, probative, and substantial medical evidence.11 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled from work.12 When the
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she was unable to work, without objective findings of disability
being shown, the physician has not presented a medical opinion, supported by medical rationale,
on the issue of disability or a basis for payment of compensation.13
When an employee, who is disabled from the job he or she held when injured due to
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that, light duty can be performed, the employee has the burden of proof to establish by the weight
of reliable, probative, and substantial evidence a recurrence of total disability. As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.14 OWCP’s
procedures require that where recurrent disability from work is claimed within 90 days of the first
return to duty, the focus is on disability rather than causal relationship.15 The attending physician
should describe the duties which the employee cannot perform and the demonstrated objective
medical findings that form the basis for the renewed disability from work.16
The Board will not require OWCP to pay compensation for disability in the absence of any
medical evidence addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
from work for the period September 9, 2016 to February 3, 2017 causally related to his accepted
February 25, 2015 employment injury.

10

20 C.F.R. § 10.5(f); see S.M., Docket No. 19-0658 (issued March 17, 200); Cheryl L. Decavitch, 50 ECAB
397 (1999).
11

B.K., Docket No. 18-0386 (issued September 14, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005); William A.
Archer, 55 ECAB 674 (2004).
12

B.R., Docket No. 18-0339 (issued January 24, 2019); Dean E. Pierce, 40 ECAB 1249 (1989).

13

See B.R., id.; Fereidoon Kharabi, 52 ECAB 291 (2001).

14

C.G., Docket No. 16-1503 (issued May 17, 2017).

15

Id.

16

Id.

4

Preliminarily, the Board notes that findings made in prior Board decisions are res judicata
absent any further review by OWCP under section 8128 of FECA.17 It is therefore unnecessary
for the Board to consider the evidence appellant submitted prior to the issuance of OWCP’s
July 24, 2017 decision because the Board considered that evidence in its January 24, 2019
decision.18
The medical evidence of record submitted after OWCP’s July 24, 2017 decision consists
of reports from Dr. Togliatti-Trickett who opined in her August 17 and 24, 2017 reports that
appellant was totally disabled from work from September 9, 2016 to February 3, 2017 due to
underlying low back, radicular, and left lower extremity pain. She also noted appellant’s work
restrictions. In her May 24, 2019 report, Dr. Togliatti-Trickett noted that appellant was held off
work from September 9, 2016 through February 7, 2017 based on his physical limitations and his
inability to perform his job due to the February 25, 2015 employment injury. Although she opined
that appellant was totally disabled from work, her opinion was conclusory in nature and failed to
explain how the accepted back conditions were responsible for appellant’s claimed disability and
why he could not perform his limited-duty assignment during the period claimed.19 As previously
noted, if inability to work is claimed within 90 days after the initial return to work the focus is on
disability, rather than causal relationship. However, the treating physician must describe the duties
which the employee cannot perform and demonstrate objective medical findings that form the
basis for the renewed disability for work.20 As Dr. Togliatti-Trickett did not provide objective
medical findings that formed her opinion regarding appellant’s disability for work, her reports are
insufficient to establish that appellant was disabled during the period September 9, 2016 through
February 7, 2017 causally related to his accepted employment injury. The Board thus finds that
appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

17

See E.H., Docket No. 19-1569 (issued April 2, 2020); J T., Docket No. 18-1757 (issued April 19, 2019); S.S.,
Docket No. 17-1106 (issued June 5, 2018); H.G., Docket No. 16-1191 (issued November 25, 2016).
18

Supra note 4.

19

See S.K., Docket No. 18-1537 (issued June 20, 2019).

20

See K.D., Docket No. 19-0628 (issued November 5, 2019); A.B., Docket No. 18-0978 (issued September 6,
2019); J.W., Docket No. 17-0715 (issued May 29, 2018); G.P., Docket No. 14-1150 (issued September 15, 2014);
J.F., 58 ECAB 124 (2006).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
from work for the period September 9, 2016 to February 3, 2017 causally related to his accepted
February 25, 2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.21
Issued: March 4, 2021
Washington, DC

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

Christopher J. Godfrey, Deputy Chief Judge, who participated in the preparation of the decision, was no longer
a member of the Board after January 20, 2021.

6

